Dissenting Opinion by
Hoeeman, J.:
Appellant brought a “petition for return of his property” in the Court of Common Pleas of Philadelphia County. The property which was the subject of the petition was seized by the police from appellant’s apartment, pursuant to a search warrant. On January 19, 1969, Judge Levin held that the warrant was constitutionally invalid and suppressed the use of the property seized as evidence. On January 21, 1969, the instant petition was heard before Judge Meade. Unfortunately, Judge Meade was not informed of Judge Levin’s suppression order and was under the impression that the property still was to be used in a criminal proceeding against appellant. Accordingly, he denied the petition.
Though not artfully worded, appellant’s petition does allege that the property seized was his own. Therefore, this cáse should be remanded to the lower court for a hearing thereon. Ungar Buick Co. to Use v. Thum, 104 Pa. Superior Ct. 318, 158 A. 310 (1932); Gensbigler v. Shawley, 162 Pa. Superior Ct. 642, 60 A. 360 (1948).
I would reverse the order of the Court of Common Pleas of Philadelphia County and remand this case to that court for a hearing on the petition.
Jacobs and Spaulding, JJ., join in this dissenting opinion.